ELLETT, Justice
(dissenting), -
I dissent.
In 1956 Justin W. Peay was completely and permanently disabled because of silicosis, which developed while he was an employee of Kennecott Copper Corporation. He was awarded maximum compensation under the occupational disease statutes 1 of this state. He died in 1973 at the age of 84, almost 17 years after he last worked for Kennecott.
. Kennecott maintains it's own compensation insurance program, and the Industrial Commission ordered it to pay to Irene W. Peay, the widow of Justin W. Peay, the sum of $450 as burial expenses.
The plaintiff contends that no award can be made toward burial expenses because death did not occur within five years from the last day which the deceased worked at his job.
The statute which Kennecott asserts is a bar to the award in Section 35-2-13 (a) (3), which is set forth in the main opinion.
This part of the statute merely states the conditions which must have existed in order to entitle an employee to receive compensation during his lifetime. It has no application to death benefits, and there is no contention made that Justin W. Peay did not qualify for and receive the maximum statutory compensation award.
Subsection (b) (3) of the cited statute provides for death benefits to dependents under certain circumstances, to wit: Subsection (b) (3) (a) awards death benefits when the employee is totally and permanently disabled and where compensation has been paid or awarded. There is no time limitation in such a case. Subsection (b) (3) (b) permits an award to be made to *467dependents where death results within five years from the last work but does not require that an award be made to the employee nor that he be totally and permanently disabled.
The section which does control here is Section 35-2-15(e) enacted by Chapter 77, Laws of Utah 1971, which was the statute in force and effect when Justin W. Peay died. It reads: “In case death results from such occupational disease the employer shall pay not to excees $1,000 burial expenses.”
I think the Industrial Commission acted within its lawful powers when it awarded burial expenses in the sum of $450. I would affirm the award as made.

. Title 35, Chapter 2, U.C.A.1953 as amended.